ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing to allow claims 7, 8, 13, and 14 of appellant’s application for a patent on a two-part hub structure for a demountable automobile wheel, in which the inner hub part is permanently mounted to rotate on a fixed axle. The outer hub part carries the wheel structure and is rigidly located upon the inner hub member, but capable of being unlocked and removed therefrom. Claim 8 is sufficiently illustrative and is here reproduced:
“8. In a wheel structure, the combination of an inner hub member having a tapered seat of polygonal cross-section, an outer hub member having, near its inner end, a cooperating seat of similar cross-section and, adjacent, its outer end, an internal conical surface, and a nut threaded on said inner hub member and exerting a thrust against the conical surface on the outer hub member.”
It is sought to distinguish this claim from the patent to House (No. 1,166,130, December 28, 1915), covering the same sort of a combination, because it calls for “a tapered seat of polygonal cross-section.” In the Plouse patent the corresponding seat is conical in shape, but in the specification House states that “various means are in use for locking the hub parts together against turning on one another.” In the French patent to Gaillard (No. 457,693, September 23, 1913),' ribs and grooves are employed for this purpose, while in the French patent to Gffrion (No. 452,313, May 14, 1913), “a tapered seat of polygonal cross-section” is shown.
It was the view of the Patent Office that the slight change in appellant’s structure did not rise to the dignity of invention, especially in view of the references; in other words, that the result might have been achieved by a skilled mechanic. After giving due weight to appellant’s argument and brief, we are constrained to agree with the tribunals of the Patent Office, in whose-decisions the question is fully and satisfactorily discussed. The decision therefore is affirmed.
Affirmed.